Citation Nr: 1828207	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  17-63 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran had active service from January 1958 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

Although the RO construed the service-connection claim for a right knee disability as a claim to reopen, the Board finds that the appeal of the denial of service connection for a right knee disability stems from the November 2014 rating decision that initially denied the claim.  In this regard, as discussed, the Veteran submitted new and material evidence within one year of the November 2014 rating decision in the form of a May 2014 private medical opinion.  Accordingly, that decision never became final, and the current claim relates back to the original denial of service connection for a right knee disability in November 2014.  See 38 C.F.R. 
§ 3.156(b) (2017) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it will be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's right knee disability is related to his active military service.



CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for a right knee disability have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under VA law, service connection may be granted for any current disability that is the result of a disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection will also be presumed for certain chronic diseases, including arthritis, if manifested to a compensable degree within one year after discharge from service.  38 U.S.C. § 1112; 38 C.F.R §§ 3.307, 3.309.  See also Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2012) (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C. § 1113; 38 C.F.R. § 3.307(d).

The Veteran contends he has a right knee disability that is related to his active service.  Here, all three elements to establish service connection have been satisfied.  See 38 C.F.R. §§ 3.303(a), Shedden v. Principi, 381 F.3d at 1166-67.  First, as concerning the requisite current diagnosis, the record reflects a diagnosis of right knee degenerative arthritis.  See November 2014 Knee and Lower Leg Conditions Disability Benefits Questionnaire.  Second, in his July 1977 Separation Examination, the examiner reported that the Veteran experienced a right knee pain.  Additionally, his service treatment records show treatment and complaints of right knee pain and other right knee issues.

Finally, as to the third element, that of a nexus between the Veteran's right knee disability and his active service, the Veteran's physician Dr. S.V., submitted an opinion in May 2015.  Dr. S.V. noted that the Veteran had been a longtime patient.  She reviewed his records and mentioned that the Veteran had complained of right knee pain since sustaining an in-service injury.  She determined, after a review of his service records and medical history, that it was at least as likely as not that the Veteran's severe right knee pain and degenerative joint disease had its progression after an initial injury during his active service.

The Board observes that the Veteran's November 2014 VA examination provided a negative opinion.  The examiner based her opinion on the fact that there was no "documented evidence of chronicity in service and post-military" and a normal knee x-ray "upon separation."  However, the right knee x-ray referenced by the VA examiner took place in October 1976, prior to the Veteran's separation examination in July 1977, when he also reported right knee pain.  Although the Veteran's in-service imaging of the right knee was found to be normal, the Veteran still reported right knee pain the following year.  Furthermore, the Veteran's private physician noted that the Veteran reported right knee pain since active service.

Accordingly, given the occurrence of in-service symptoms and treatments and considering the medical and lay evidence of a nexus between the Veteran's current right knee condition and the claimed in-service event, the Board finds that the evidence is at least in equipoise as to whether his current right knee disability is related to his active service.  See 38 C.F.R. §§ 3.303 (a); Shedden, 381 F.3d at 1166-67.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a right knee disability is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to service connection for a right knee disability is granted.



____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


